  Case: 4:20-cv-00630-ACL Doc. #: 10 Filed: 06/29/20 Page: 1 of 2 PageID #: 48




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

NANETTE LITHERLAND,                                 )
                                                    )
                Petitioner,                         )
                                                    )
        v.                                          )            No. 4:20-cv-00630-ACL
                                                    )
CHRIS MCBEE,                                        )
                                                    )
                Respondent.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of petitioner Nanette Litherland for leave

to proceed in forma pauperis. (Docket No. 7). Upon review of the financial affidavit, the Court has

determined that petitioner is unable to pay the filing fee. See 28 U.S.C. § 1915. Therefore, the

motion will be granted.

        Petitioner has also filed a motion for appointment of counsel. (Docket No. 2). In civil cases,

a pro se litigant does not have a constitutional or statutory right to appointed counsel. Ward v.

Smith, 721 F.3d 940, 942 (8th Cir. 2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998) (stating that “[a] pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case”). Rather, a district court may appoint counsel in a civil case if the court

is “convinced that an indigent [litigant] has stated a non-frivolous claim…and where the nature of

the litigation is such that [litigant] as well as the court will benefit from the assistance of counsel.”

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the pro se litigant to investigate the facts, the existence of conflicting testimony,
  Case: 4:20-cv-00630-ACL Doc. #: 10 Filed: 06/29/20 Page: 2 of 2 PageID #: 49




and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437

F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Petitioner has demonstrated, at this point, that she can adequately present

her claims to the Court. Furthermore, respondent has not yet been given the opportunity to reply

to the petition. The Court will entertain future motions for appointment of counsel as the case

progresses, if appropriate.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 7) is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel

(Docket No. 2) is DENIED at this time.

       Dated this 29th day of June, 2020.




                                                      ABBIE CRITES-LEONI
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
